Citation Nr: 9908349	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for pes planus, with 
hammertoe deformity, postoperative, bilateral, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1974 to September 
1977, and from January 1978 to May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
RO, which denied a claim for an increased (compensable) 
rating for service-connected bilateral pes planus.  

In June 1996, the Board remanded the appeal for a VA 
examination and medical opinion, which were later obtained in 
September 1996.  In May 1997, the Board again remanded the 
appeal finding that the September 1996 VA examination report 
was inadequate to evaluate the claim on appeal.  The 
requested development is now complete, and the appeal is 
ready for appellate consideration.  

The June 1998 RO rating decision assigned an increased 
10 percent rating for service connected pes planus 
disability.  However, inasmuch as a higher evaluation is 
available this condition, and the veteran is presumed to seek 
the maximum available benefit for a disability, the claim 
remains viable on appeal.  See Fenderson v. West, No. 96-947, 
12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The RO additionally established a 100 percent 
temporary total rating based on surgical or other treatment 
necessitating convalescence.  In doing so, the Board noted 
that the veteran's left hammertoe deformity could not be 
separated from service-connected pes planus.  Accordingly, 
the issue on appeal is as characterized on the front page of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been developed.  

2.  Symptoms affecting the veteran's feet include bilateral 
pronation, four degrees, more pronounced on the left; a pes-
planovalgus flexible deformity, with some crepitus in the 
right subtalar joint range of motion; a slow, almost 
shuffling, antalgic gait, favoring the left limb, with a mild 
amount of genu valgum; possible pain on palpation of the 
third left inter space proximally near the base of the right 
and fourth metatarsals; an everted rested calcaneal stance 
position and everted calcaneus; and abduction of the midfoot 
with a mild amount of talar bulging medially.  The veteran 
subjectively complains of left lateral mid-foot, 
burning/cramping-type pain, and "hot spots" on the plantar 
aspect of both feet. 

3.  Although the veteran has been diagnosed with a number of 
other problems with his (such as arthritis, hammer toes, 
corns, callous, ulcers, joint subluxation, and pain), medical 
opinion of record has indicated that the veteran's pes planus 
is a contributory factor in this problems.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected bilateral pes planus, with hammertoe 
deformity, postoperative, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, and 
4.71a, Diagnostic Codes 5276, 5278, and 5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background 

The January 1985 rating decision established service 
connection for bilateral pes planus, second degree, with 
post-operative residuals of a hammertoe deformity, on the 
right side.  

In conjunction with the veteran's January 1992 claim for an 
increased rating for service-connected pes planus, the 
veteran submitted VA treatment records dated from 1991 to 
1994.  VA examinations were provided in September 1996 and 
April 1998, and it is noted that on VA examination in April 
1998, the veteran denied any recent pertinent treatment.  
These medical records show treatment for various disorder, 
including those of the feet.  In pertinent part, the veteran 
underwent surgery on March 12, 1992 for flexor tenotomies of 
the second, third, and fourth left toes.  The veteran 
tolerated the procedure well, and a March 30, 1992 treatment 
record indicates that the left toes had healed 
satisfactorily.  

Treatment records of 1993 and 1994 primarily show treatment 
for non-service connected knee and sinus disorders.  In 
relevant part, on examination in January 1994, the veteran 
was noted to be obese, and he had a normal gait.  

On VA examination in September 1996, the veteran's complained 
of "hot spots" to the plantar aspects of both of the feet.  
Vascular and neurologic examinations were essentially normal.  
Two degrees of pronation of the left foot was noted.  The 
veteran walked with a flat foot gait, and pronation more 
pronounced on the left.  Posterior tibia pulses and dorsalis 
pedis pulses were 2/4 bilaterally.  The veteran had normal 
hair growth on both feet and toes with a recent, asymptomatic 
skin lesion on the dorsum of the left foot.  The examiner 
noted that there was no sign of neurological deficiencies 
bilaterally, and no evidence indicating that the veteran's 
previous foot surgery was causing his paresthesia and 
numbness on the plantar aspects of both feet.  The diagnosis 
was bilateral pronation of the feet more pronounced on the 
left with left tibial external rotation.  The examiner's 
impression was the paresthesia (hot spots) on the plantar 
aspects of both feet could be related to his back injuries 
with some degree of nerve impingement, and that the pronation 
and flat feet, more severe on the left, could cause some foot 
pain.  

In its May 1997 remand, the Board determined that the above 
VA examination report was inadequate for rating purposes, as 
no opinion had been obtained as to the etiology of all 
pathologies of the feet, including any left hammer toe 
deformity.  A second request was made for the completion of 
this necessary development.  

Later in May 1997, the VA examiner who performed the 
September 1996 VA examination stated that the veteran's pes 
planus with pronation can cause and aggravate current foot 
problems such as hammer toes, corns, callous, ulcers, joint 
subluxations in the feet, as well as pain in the feet, knees 
and back.  

In a February 1998 second addendum, the same VA examiner 
stated that the veteran's pes planus with pronation, four 
degrees (two degrees had been noted on VA examination in 
September 1996), was a contributory factor to the development 
of his arthritis, hammer toes, corns, callous, ulcers, joint 
subluxations and pain in his feet.  

In April 1998, a provider who had not conducted the earlier 
examinations provided the veteran another VA examination of 
the feet.  At that time, the veteran gave a one-month history 
of left lateral mid-foot pain, with a slight increased in 
pain in the past two weeks.  The veteran denied any trauma or 
injury leading to the pain.  The veteran described the pain 
to be greatest after standing or walking for long periods of 
time, and he explained that his occupation as a security 
guard usually requires him to do so for two to four hours at 
a time.  The veteran denied any request for light duty or 
missing any work due to his feet, although he reported a 
great deal of discomfort throughout his entire shift.  The 
current complaint of pain was described as a burning, 
cramping-type of pain, which feels as if a cough-drop-like 
piece of candy were underneath the skin of the foot.  The 
veteran additionally explained that his feet pain does not 
limit his daily activities, other than to decrease some of 
his exercising.  

On objective examination, there was normal hair growth 
present on both feet and all ten digits; there were no open 
lesions and no atrophy of the skin; no xerosis; the toe nails 
were hypertrophic, but did not appear mycotic; and some 
irritation on the distal portion of the right third toe was 
noted, due to an elongated nail in combination with a mallet 
toe deformity.  The vascular examination was essentially 
normal, with notation of dorsalis pedis and posterior tibial 
pulses of 2+ bilaterally; normal cooling was found from the 
proximal to distal, and equal, right to left foot; capillary 
refill time was within normal limits, at less than three 
seconds.  The veteran denied any complaints of claudication 
or rest pain.  There were no findings of depended rubor or 
elevational pallor.  

The associated orthopedic examination revealed a pes 
planovalgus flexible deformity.  All joint ranges of motion 
were within normal limits distal to the ankles.  Some 
crepitus was noted in the right subtalar joint range of 
motion.  The right second, third, and fourth digits proximal 
to the interphalangeal joints are fused.  These digits had 
mallet toe deformities causing nail irritation, especially to 
the third digit.  The rested calcaneal stance position is 
everted, and the calcaneus was everted.  There was abduction 
of the midfoot and a mild amount of talar bulging noted 
medially.  The veteran had pain on palpation of the third 
left inter space proximally near the base of the right and 
fourth metatarsals, although such complaints were considered 
to be "inconsistent."  No masses were felt.  

Neurologic examination revealed all epicritic sensations were 
intact.  Manual muscle testing revealed loss of plantar 
flexion to the left second, third and fourth digits, 
secondary to previous Achilles and knee disorders, and thus, 
there findings are not pertinent to the claim on appeal.  The 
veteran's gait was antalgic, favoring the left limb, with a 
mild amount of genu valgum present.  The veteran was pronated 
throughout the gait cycle, with some abduction at the midfoot 
noted bilaterally.  The veteran's gait was thought to be slow 
and almost shuffling, antalgic, and favoring the left side.  
X-rays were within normal limits, other than for notation of 
talonavicular spurring noted on the left foot, with 
retrocalcaneal spurs bilaterally.  No soft tissue masses or 
densities were noted.  The right second, third, and fourth 
proximal interphalangeal joints were fused.  The examiner's 
diagnoses were probable Morton's neuroma of the left third 
interspace, status previous arthrodesis of the right second, 
third, and fourth proximal interphalangeal joints, tenotomies 
of the flexor tendons of the left second, third, and fourth 
digits, and previous excision of the Morton's neuroma of the 
right foot.  



II.  Analysis

The Board notes that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also finds that all relevant evidence for 
an equitable disposition of the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with VA's duty to assist pursuant to 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.3 (1998).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations, as are all potentially applicable diagnostic 
codes, whether raised by the veteran or not.  See 38 C.F.R. 
§ 4.1 (1998); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

If a disability at issue is of musculoskeletal in nature or 
origin, then VA may, in addition to applying the regular 
scheduler criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The veteran's bilateral pes planus disability currently is 
evaluated as 10 percent disabling under Diagnostic Code 5276.  
Under that diagnostic code, a 30 percent evaluation is 
assigned for severe bilateral flatfeet, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain or manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities.  A 50 percent 
evaluation, the highest assignable under Diagnostic Code 
5276, is assigned for a showing of pronounced flatfeet, if 
bilateral, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances. 

Initially, the Board notes that, in addition to flat feet, 
the veteran has a number of other conditions affecting his 
feet, namely, arthritis, hammer toes, corns, callous, ulcers, 
joint subluxation, and pain believed to be attributable to a 
back condition.  However, inasmuch as the record contains 
medical opinion that the veteran's pes planus is a 
contributory factor in such conditions, and there is no 
medical opinion separating the effects of the service-
connected and nonservice-connected impairment, the Board 
finds that application of benefit-of-the-doubt doctrine 
dictates that all such impairment be attributable to the 
service-connected condition.  See Mittleider v. Brown, 11 
Vet. App. 181 (1998).

The medical evidence cited to above demonstrates that 
symptoms affecting the veteran's feet include bilateral 
pronation, four degrees, more pronounced on the left; a pes-
planovalgus flexible deformity, with some crepitus in the 
right subtalar joint range of motion; a slow, almost 
shuffling, antalgic gait, favoring the left limb, with a mild 
amount of genu valgum; possible pain on palpation of the 
third left inter space proximally near the base of the right 
and fourth metatarsals; loss of plantar flexion of the left 
second, third, and fourth digits secondary to pervious 
tenotomies; an everted rested calcaneal stance position and 
everted calcaneus; and abduction of the mid-foot with a mild 
amount of talar bulging medially.  The veteran subjectively 
complains of left lateral mid-foot, burning/cramping-type 
pain, and "hot spots" on the plantar aspect of both feet. 

Attributing all the symptoms recently medically shown to pes 
planus, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the criteria for a 30 percent, 
but no higher, evaluation under Diagnostic Code 5276 are met.  
Significantly, the objective medical evidence reveals some 
deformity (pronation, particularly on the left, and 
abduction), gait impairment, some loss of plantar flexion 
with respect to the toes of the left foot, complaints of pain 
on manipulation (although the April 1998 examiner found these 
"inconsistent"), and complaints of foot pain and burning 
associated with prolonged standing or walking.  The Board 
determines that such findings more nearly approximate the 
criteria for a 30 percent evaluation.  See 38 C.F.R. § 4.7.  

However, such evidence does not demonstrate, or demonstrate 
disability comparable to, pronounced pes planus, with marked 
pronation, severe tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasms of the 
tendo achillis, or pes planus comparable to pronounced 
flatfeet under Diagnostic Code 5276.  As noted above, 
abduction and only four degrees of pronation has been noted, 
vascular and neurological evaluation has been within normal 
limits, and even assuming the veteran's complaints of 
tenderness on palpation are credible, there is no indication 
that such tenderness is "severe."  Furthermore, as 
functional loss due to pain is contemplated in the current 30 
percent evaluation, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 provide no basis for more than a 30 percent evaluation 
based upon complaints of pain, alone.  Hence, the criteria 
for a 50 percent evaluation are not met.  

As there is a specific diagnostic code to evaluate the 
veteran's current condition, evaluation under any other 
diagnostic code does not appear appropriate.  See 38 C.F.R. 
§ 4.20.  However, even if consideration of an alternative 
diagnostic code were appropriate, the Board finds that such 
consideration does not provide a basis for a higher 
evaluation.  The diagnostic code pursuant to which foot 
injuries are evaluated, 5284, provides only for a maximum 30 
percent evaluation, the same evaluation as assigned herein.  
The only diagnostic code pertaining to the feet that provides 
for a higher evaluation is Diagnostic Code 5278, for claw 
foot deformity.  Even if the veteran's condition were 
evaluated, by analogy, to claw foot, the medical evidence 
does not demonstrate objective evidence of, or of disability 
comparable to, marked contraction of the plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and a marked varus deformity, so as to warrant a 
50 percent evaluation under that diagnostic code. 

For all the foregoing reasons, the Board finds that the 
veteran's pes planus is best evaluated as 30 percent 
disabling under Diagnostic Code 5276, and that a higher 
evaluation is not waranted.  

In reaching the above decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1998) have been considered whether or not they 
were raised by the appellant as required by the holding of 
the United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, 
however, there has been no assertion or showing that the 
disabilities under consideration have caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular scheduler standards.  
Specifically, on VA examination in April 1998, the veteran 
denied any recent treatment, he denied that he has had to 
take time off from work or request limited duty at work due 
to his feet pain, and he stated that he does not currently 
wear any orthoses.  In the absence of evidence of such 
factors as outlined above, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998). See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 








ORDER 

A 30 percent evaluation for service-connected pes planus, 
with hammertoe deformity, postoperative, bilateral, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


